Citation Nr: 1204234	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-50 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a vision disorder, to include as secondary to service-connected eczema with scarring from pruritis.  

2.  Entitlement to an increased rating for eczema with scarring from pruritis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from December 1983 to May 1985 and from February 2003 to September 2003.  He also had additional reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

For reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for a vision disorder and the claim for an increased rating for eczema with scarring from pruritis.  

The Veteran was last afforded a VA examination for eczema with scarring from pruritis in August 2007, over 4 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In a December 2011 statement, the Veteran has essentially asserted that his disability has worsened in the past two years.

Because there may have been a change in the Veteran's condition, the Board finds that a new examination of the skin is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

With regard to service connection for a vision disorder, to include as secondary to service-connected eczema with scarring from pruritis, following a December 2009 rating decision denying service connection for such disability, the Veteran expressed his disagreement in a December 2009 statement.  Accordingly, the Board is required to remand this issue to the RO/AMC for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC has issued the statement of the case, the issue should be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In a December 2011 statement, the Veteran reported that in the past two years, he had received additional treatment for his skin at the VA Medical Center in Augusta, Georgia.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case pertaining to the issue of entitlement to service connection for a vision disorder, to include as secondary to service-connected eczema with scarring from pruritis, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his service-connected eczema with scarring from pruritis since May 2009.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  In addition, obtain all relevant ongoing VA treatment records dating since May 2009 from the VA Medical Center in Augusta, Georgia.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  
 
3.  Schedule the Veteran for an examination of the skin to determine the current severity of his eczema with scarring from pruritis.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and the results reported.  

The examiner should describe all symptomatology related to the service-connected eczema with scarring from pruritis.  The examiner should determine what percent of the entire body or of exposed areas are affected by the eczema with scarring from pruritis.  The examiner should indicate whether systemic therapy such as corticosteroids or other immunosuppressive drugs were required for the disability during the past 12-month period, and if so, how often the medication was required for the service-connected disability.  The examiner should also indicate whether the service-connected disability results in disfigurement of the head, face and neck and to describe such in detail.  If disfigurement exists, photographs should be provided with the examination report.  A rationale for any opinion expressed should be provided.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


